Citation Nr: 1622620	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  12-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) due to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to December 1983.  He had service in the Republic of Vietnam.  The Veteran died in March 2008.  The appellant seeks surviving spouse benefits.

This case comes before the Board of Veterans' Appeals (Board) from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014, the Board remanded the claim for development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in March 2008 as a result of sepsis, due to or as a consequence of respiratory failure, due to or as a consequence of a pulmonary embolism, due to or as a consequence of a colostomy takedown.

2.  At the time of the Veteran's death, gastric cancer was listed as a significant contributing condition.

3.  At the time of the Veteran's death, a combined 50 percent service-connected rating was in effect for diabetes mellitus, rated 20 percent; a duodenal ulcer, rated 10 percent; nephrolithiasis (kidney stones), rated 10 percent; peripheral neuropathy of the left lower extremity, rated 10 percent; peripheral neuropathy of the right lower extremity, rated 10 percent; and erectile dysfunction, rated 0 percent.  

4.  The fatal sepsis, respiratory failure, pulmonary embolism, colostomy takedown, and gastric cancer were first manifested many years after service, and the preponderance of the evidence is against a finding that any of those disorders is related to service, or any incident of service, including exposure to herbicides.  

5.  The preponderance of the evidence is against a finding that gastric cancer was proximately due to or underwent an increase in the underlying pathology due to a service-connected duodenal ulcer.  


CONCLUSION OF LAW

The criteria for entitlement to DIC due to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to consideration of the appeal, the Board must determine whether VA has met the statutory duty to assist the appellant in the development of the claim for DIC.  After reviewing the record, the Board finds that the VA's duty to notify the appellant as to the information and evidence necessary to substantiate the claim was satisfied by letters, dated in May 2008 and June 2009.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board has not been notified of any outstanding evidence that is needed and the record appears complete.

The appellant contends that the Veteran's gastric cancer was, primarily, the result of a helicobacter pylori (H. pylori) infection due to exposure to unsanitary conditions in service or to exposure to herbicides.  She also suggests that it was proximately due to or was aggravated by a service-connected duodenal ulcer.  Therefore, she maintains that service connection is warranted for the cause of the Veteran's death.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

DIC may be awarded to a Veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or a contributory cause of death.  Service connection for the cause of a Veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing service, was aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Generally, there must be competent evidence of the fatal disability; competent evidence of a disease or injury in service; and competent evidence of a nexus between the in-service injury or disease and the fatal disability.  Hickson v. West, 12 Vet. App. 247 (1999).

For certain disabilities, such as malignant tumors, service connection may be presumed when that disability is shown to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. § 1101, 1112 (West 2014); 38 C.F.R. § 3.307, 3.309 (2015).  That presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307 (2015). 

Service connection may also be presumed for disabilities which the Secretary of the VA determines to be the result of inservice exposure to herbicides.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309 (2015).  

A presumption of service connection for a particular disability based on exposure to herbicides does not attach, unless specifically so determined by the Secretary of the VA. Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (2002); 79 Fed. Reg. 20,308 (2014);.  Although those disabilities do not include gastric cancer, that does not preclude the appellant from establishing service connection with proof of direct causation.  38 C.F.R. § 3.309(e) (2015); Brock v. Brown, 10 Vet. App. 155 (1997).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2015).  

The Veteran's service treatment records, including the report of a December 1957 service entrance examination, are negative for any complaints or clinical findings of sepsis, respiratory failure, a pulmonary embolism, a colostomy takedown, or gastric cancer.  They are also negative for any evidence of an H. pylori infection.  They show that a duodenal ulcer was first manifested in the early 1960s and that the Veteran was treated for that disorder throughout service.  Chest X-rays taken in January 1965 showed the possibility of pneumonia.  Those taken in May 1974 showed the presence of old granulomatous disease.  

During a September 1983 service retirement examination, the Veteran responded "Yes," when asked if he then had, or had ever had, frequent indigestion or stomach, liver, or intestinal trouble or pain or pressure in his chest.  He responded "No," when asked if he then had, or had ever had, shortness of breath.  There were no reports of sepsis, respiratory failure, a pulmonary embolism, a colostomy takedown, or gastric cancer.  On examination, his lungs and chest and abdomen and viscera were found to be normal.  The report of a chest X-ray was also normal.  

In January 1984, the Veteran filed a successful claim of entitlement to service connection for peptic ulcer disease and diabetes mellitus.  

During private medical treatment in May 2005 and August 2006, it was noted that the Veteran was being treated for gastroesophageal reflux disease.  His medications included Zantac.  In May 2005, it was also noted that the Veteran had a history of an ulcer which had been healed since 1984.  

Gastric cancer was first shown during a workup at the Cumberland Medical Center in February 2007.  An upper endoscopy (EGD) revealed a single, cratered, chronic, malignant-appearing ulcer in the gastric body.  In the second part of the duodenum, moderate deformity was noted.  A biopsy showed the gastric body to be moderately differentiated adenocarcinoma and confirmed the presence of H. pylori.  

In February 2007, the Veteran filed a claim of entitlement to service connection for gastric cancer.  

In March 2007, at St. Thomas Hospital, the Veteran underwent a sub-total gastrectomy.  It was noted that an EGD had shown an ulceration of the mid-portion of the stomach and that a biopsy confirmed the presence of moderately differentiated adenocarcinoma.  During the post-operative course, the Veteran developed an abdominal wound and fistula to the colon, and a colostomy was performed.  In March 2008, he underwent a colostomy takedown.  

At a May 2007 VA examination, it was noted that the Veteran's claims file had not been requested by the RO.  The examiner reported that the Veteran had been diagnosed with a duodenal ulcer in service and that it was healed.  The examiner also noted that in February 2007, the Veteran had developed adenocarcinoma at the site of an old ulcer which began bleeding and for which the Veteran had undergone a partial gastrectomy.  The subsequent colostomy was also noted.  Following the VA examination, the diagnosis was adenocarcinoma of the stomach with metastasis to the lymph nodes.  A problem associated with the diagnosis was ulcer.  

In December 2007, the RO denied service connection for gastric cancer.  The Veteran was notified of that decision but did not file an appeal.  However, that adjudication is not dispositive of the appellant' s claim.

The Veteran died in March 2008 as a result of sepsis, due to or as a consequence of respiratory failure, due to or as a consequence of a pulmonary embolism, due to or as a consequence of a colostomy takedown.  Gastric cancer was noted to be a significant contributing condition.

In February 2012, the Veteran's claims file was reviewed by a VA physician.  The appellant was contending that the service-connected duodenal ulcer had caused the gastric ulcer and contributed to his death.  It was noted that during surgery the Veteran's gastric tumor had been found embedded in a bleeding ulcer.  After reviewing the record, the VA physician opined that it was less likely than not that the Veteran's gastric cancer had been incurred in or caused by an inservice injury, event, or illness.  The VA physician noted that the gastric cancer had been described as a large ulcerative mass but that did not mean that an ulcer had formed and that cancer later formed in it.  The examiner noted that the gastric cancer was located in a location different from that of the service-connected duodenal ulcer.  

In August 2013, the Veteran's representative cited an internet article which included information from the American Cancer Society.  It was noted that the exact cause of stomach cancer was unknown, but that the risk of developing the disease could be increased by a number of factors, including gender; race; genetics; geography; blood type; advanced age; family history; lifestyle factors; an H. pylori infection of the stomach; work-related exposure due to coal mining, nickel refining, rubber or timber processing, and asbestos exposure; and certain health conditions, including chronic gastritis, pernicious anemia, gastric polyps, interstitial metaplasia, and prior stomach surgery.  

In July 2014, the Medical Officer at the Appeals Management Center reviewed the record and opined that it was less likely than not that the Veteran's gastric cancer was related to a service-connected injury or disease, including exposure to herbicides.  The VA medical officer found no nexus between the Veteran's gastric cancer and soft tissue sarcoma or between exposure to herbicides and the development of an H. pylori infection.  The VA medical officer based the opinions on the medical evidence of record and relevant medical literature.  

In February 2015, the claims file was returned to the VA physician who had conducted the February 2012 review of the Veteran's record.  The physician was asked to review the record, again, and provide an opinion as to whether it was at least likely or not (50 percent probability or greater) that the Veteran's gastric cancer developed as a result of herbicide exposure. The examiner was also to provide an opinion as to whether it was at least likely as not (50 percent probability or greater) that a service-related injury or disease contributed substantially or materially to the Veteran's death. 

Following an additional review of the record, the VA physician opined that it was less likely than not (less than 50 percent probability) that the fatal gastric cancer was incurred in or caused by a claimed in-service injury, event, or illness.  The VA physician stated that there was no medical evidence in the literature that would indicate that the Veteran's gastric cancer had been caused by service or exposure to herbicides.  The VA physician further opined that there was no medical evidence that any service-related injury or disease had contributed substantially or materially to the Veteran's death.  

In light of the foregoing, the Board concludes that the evidence is negative for any in-service complaints or clinical findings of sepsis, respiratory failure, a pulmonary embolism, a colostomy takedown, or gastric cancer.  Not only were those disorders manifested approximately 25 years after the Veteran's retirement from service, there is no competent evidence of record that any of those disabilities are related to service.  In particular, there is no competent evidence of record that gastric cancer is related to herbicide exposure in service.  Similarly, the evidence is negative for any findings that any of the Veteran's service-connected disabilities contributed substantially or materially to cause his death.  Therefore, the Board finds that service connection is not warranted on a direct or presumptive basis.

The appellant suggests that the Veteran's gastric cancer is proximately due to a service-connected duodenal ulcer.  She notes that the gastric cancer grew out of an ulcer.  While that observation was reported during the May 2007 VA examination, it was not based on a review of the record.  Later evaluations, such as the February 2012 report from a VA physician, found that although the gastric cancer had grown out of an ulcer, that ulcer was located in a different area than the duodenal ulcer.  Moreover, the evidence shows that duodenal ulcer had been diagnosed in service in the early 1960s, but that the gastric ulcer had not been manifested until 2007, approximately 45 years later.  In fact, the duodenal ulcer had been quiescent for many years and had been reported as healed in 1984.  

The appellant suggests that the service-connected duodenal ulcer and fatal gastric cancer were both caused by H. pylori and has cited a medical article to substantiate that fact.  However, that article does not apply to this specific case.  There are no competent findings of record that H. pylori infection was responsible for the service-connected duodenal ulcer.  And, there are not competent finding that H. pylori was related to service or to the fatal gastric cancer.  The preponderance of the competent evidence of record is against a finding of any relationship between any of the fatal disorders and service.  Those medical professionals who have recently reviewed the record have each provided opinions against the claim.  While the appellant has voiced strong opinions to the contrary, the question of an etiologic relationship between the Veteran's death and service involves a medical issue.  Thus, the question of etiology of the fatal disorders may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  

The Board finds that the preponderance of the evidence is against a finding of a nexus between any incident in service and the development of the Veteran's fatal disorders or of a nexus between those fatal disorders and any of the disabilities for which service connection has been established.  Accordingly, the appellant does not meet the criteria for DIC, and the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to DIC, based on a claim of entitlement to service connection for the cause of the Veteran's death, is denied.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


